 In the Matter Of LINDSAY COOPERATIVE CITRUS - ASSOCIATIONandGREEN FRUIT PACKING, CANNING & OLIVE OIL EMPLOYEES UNIONNo. 22383Case No. R-2648.-Decided July 18, 1941Jurisdiction:orange packing industry.Investigation and Certification of Representatives:existence of question : i e-fusal to accord union recognition until it is certified by the Board ; electionnecessary, to be held at the peak of the first packing season.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees, excluding supervisory and clerical employees ; no controversy as to.McDaniel & Lyon,byMr. George C. Lyon,of Los Angeles, Calif.,andMr. E. T. Gable,of Lindsay, Calif., for the Company.Mr. O. L. Farr,of Lindsay, Calif., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONAND'DIRECTION OF, ELECTIONSTATEMENT OF THE CASEon April 11, 1941, Green Fruit Packing, Canning & Olive OilEmployees Union, No. 22383, herein called the Union, filed with theRegional Director for the Twentieth Region (San Francisco, Cali-fornia) an amended petition alleging that a-question affecting com-merce had arisen concerning the representation of employees ofLindsay Cooperative Citrus Association, Lindsay, California, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelationsAct, 49 Stat. 449, herein called the Act.On May 29,1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered an investigation and authorized the RegionalDirector to.conduct it and to provide for an appropriate hearing upondue notice.On June 5, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the Union,and Fruit & Vegetable Workers Union, Lindsay Division, Local33 N. L. R. B., No. 106.549 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDNo. 78.Pursuant to notice, a hearing was held on June 13 and16, 1941, at Lindsay, California, before LeroyMarceau,the TrialExaminer duly designated by the Chief Trial Examiner.The Com-pany was represented by counsel, the Union by its representative;both participated in the hearing.Fruit & Vegetable Workers Union,Lindsay Division, Local No. 78, did not appear at the hearing.Fullopportunity to' be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issueswas afforded allparties.At the close of the hearing, the Trial Examiner granteda motion of the Union to amend its petition to correctly set forththe unit. - During the course of the hearing, the TrialExaminermade several rulings on motions and on objections to the admissionof evidence.The Board has reviewed all the rulings of the TrialExaminer and finds that no prejudicialerrors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYLindsay Cooperative Citrus Association is a non-profit cooperativeassociation organized and existing under-the laws of the State of Cali-fornia.The Company is engaged in the packing of oranges at Lind-say, California.During its fiscal year ending September 30, 1940, theCompany bought raw, materials valued at about $31,710, all of whichwere purchased by it within the State of California.During thissame period, the Company crated and packed 130,607 boxes oforanges, all of which were produced within the State of California.Over 90 percent of these oranges were shipped out of the State ofCalifornia by California Fruit Growers Association, of which theCompany is a member.H. THE ORGANIZATION INVOLVEDGreen Fruit Packing, Canning & Olive Oil Employees Union, No.22383, is a labor organization affiliated with the American Federa-tion of Labor. It admits to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to recognize the Union as exclusiverepresentative of its employees until such time as it is certified bythe Board.A statement of the Trial Examiner read into the record IIIN'DSAY COOPERATIVECITRUS ASSOCIATION551shows that the Union represents a substantial number of employeesin the unit alleged by it to be appropriate.'We find that a question has arisen concerning the representationof employees of the Company.IV.TIDE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen,occurring in connection with the operations of the Companydescribed in Section I,'above, has a close, intimate, and substantialrelation to trade, traffic,- and commerce among the several Statesand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITThe Union urges that all production and maintenance employeesof the Company, excluding supervisory and clerical employees, con-stitute an appropriate bargaining unit.The Company stated thatit had no objection to this unit.We find that all production and maintenance employees of theCompany, excluding supervisory and clerical employees, constitutea unit appropriate for the purposes of collective bargaining and thatsuch unit will insure to employees of the Company the full benefitof their right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation can best beresolved by an election by secret ballot.The Company packs fruitsduring two seasons.The first season commences on or about No-vember 15 and is completed by the latter part of January. Thesecond season begins on or about April 1 and is finished about theend of June.The Union and the Company stated that they desiredthe election to be held during the peak of the first season whichwould be around December 15, 1941.The Union and the Companyalso agreed that the pay roll for the period immediately precedingthe date of the election should be used to determine eligibility tovote.Under the circumstances, we shall give effect to the desires ofthe parties and direct that an election shall be held at the peak ofthe first season in December, the exact date to be determined by theThe Trial Examiner stated that the Union presented 18 membership-application cardsbearing the names of persons who appeared on the Company's pay roll of June 2, 1941.There are 54 employees on the June 2, 1941, pay roll who are in the alleged appropriateunit. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARD 'Regional Director, eligible voters to be those on the pay roll forthe period immediately preceding the date of the election, subjectto such limitations and additions as are set forth in the Directionhereinafter.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has, arisen concerning the rep-resent ation of employees of Lindsay Cooperative Citrus Association,Lindsay, California, within the meaning of Section 9 (c) and Sec-tion 2 (6) and (7) of the National Labor Relations Act.2.All production and maintenance ' employees of the Company,excluding supervisory and clerical employees, constitute a unit ap-propriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested, in, the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National Labor Re-lations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Lindsay Cooperative Citrus Association, Lindsay, California,an election by secret ballot shall be conducted during the first seasoninDecember on a date to be determined by the Regional Director,under the direction and supervision of the Regional Director for theTwentieth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among all production and maintenance em-ployees of the Company who are employed during the pay-roll periodimmediately preceding the date of the election, including employeeswho did not work during such pay-roll period because. they were illor on vacation or in the active military service or training of theUnited States or temporarily laid off, but excluding supervisory andclerical employees, and employees who, between the pay-roll date tobe determined by the Regional Director and the date of the Election,have quit or been discharged for cause, to determine whether or notsuch employees desire to be represented by Green Fruit Packing,Canning & Olive Oil Employees Union, No. 22383, affiliated with theAmerican Federation of Labor, for the purposes of collectivebargaining.